Citation Nr: 0204023	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  98-20-196	)	DATE
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Whether the veteran filed a timely appeal for an earlier 
effective date for the award of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

On August 10, 2001, the Board determined that the veteran, 
who is the appellant, had not filed a timely appeal for an 
earlier effective date for the award of service connection 
for schizophrenia.  On August 17, 2001, the veteran filed a 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims.  Thereafter, in December 2001, the Court 
learned that the veteran had died during the pendency of the 
appeal and issued an order of January 2002, which vacated the 
Board's August 2001 decision and dismissed the appeal.  The 
judgment of the Court was entered in February 2002.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1968 to July 1968; he had 6 months of unverified active 
military service, which appears to be active duty training.

2.  On December 27, 2001, the attorney-representative for the 
veteran notified the Department of Veterans Affairs (VA) 
Regional Office, Providence Rhode Island, and the Court that 
the veteran died on December [redacted], 2001.

3.  Pursuant to an order of January 22, 2002, the Court 
vacated the Board's decision of August 10, 2001, which has 
the legal effect of the nullifying that decision.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



